Case 1:19-cv-09617-KPF Document 67-5 Filed 06/21/21 Page 1 of 4




          EXHIBIT E
                                                   0 di   https://www.facebook.com/media/set/?set=a.808761752842836&type=l&l=bf2c98d2fd
                                                                                                                           Case 1:19-cv-09617-KPF Document 67-5 Filed 06/21/21 Page 2 of 4                                         III\ CD a    E

  facebook                                                                                                                                                                                                         Log In     Forgot Account?


   (    %1 Elliot McGucken's 45 Epic Fine Art                                                                                                                                                Elliot McGucken's 45Epic Fine Art Landscape
           Landscape Photography                                                                                                                                                             Photography's albums
             March 8 2019                                                                                                                                                                    Surf's Up in Death Valley
                                                                                                                                                                                             National Park!
                                                                                                                                                                                             Surf's Up in Death Valley National Park! These
                                                                                                                                                                                             were taken on March 7, 2019, after parts of
                                                                                                                                                                                             Death Valley received .8 inches of rain during
                                                                                                                                                                                             the storm!
                                                                                                                                                                                             March 8, 2019 • 0

       -asaillisftcressie,                                                                                                                                                                                             4 Comments 46 Shares

                                                                                                                                                                                                                                   kg> Share
         emeadmare-4.114048Oralr„; -




            t--327- 41111"(1.111          .   11




maiser „,arn-canar.t.   ;S:   .••••410.




       wiptecoomProyalltisserioirsao•Pipsi




                                                                                                                                                                                                                                      NEWS000205
                                        CI   a   https://www.facebook.com/media/setfiset=a.808761752842836&type=1&1=bf2c98d2fd
                                                                                                                  Case 1:19-cv-09617-KPF Document 67-5 Filed 06/21/21 Page 3 of 4                                         IR CO Q.

 facebook                                                                                                                                                                                                 Log In      Forgot Account'


                                                                                                                                                                                    Elliot McGucken's 45Epic Fine Art Landscape
                                                                                                                                                                                    Photography's albums

                                                                                                                                                                                    Surf's Up in Death Valley
                                                                                                                                                                                    National Park!
                                                                                                                                                                                    Surf's Up in Death Valley National Park! These
                                                                                                                                                                                    were taken on March 7, 2019, after parts of
                                                           Elliot McGucken's 45Epic Fine Art
                                                                                                                                                                                    Death Valley received .8 inches of rain during
                                                       ;11 Landscape Photography
                                                                                                                                                                                    the storm!
                                                                                                                                                                                    March 8, 2019.0

                                                                                                                                                                                                              4 Comments 46 Shares

                                                                                                                                                                                                                         ie). Share




minwedn-COSIgeo:   .....tra-owenst-ar




11     A     (Di                        E        e                        O
                                                                                                                                                                                                                 /‘
                                                                                                                                                                                                                         rill 1:56PM
                                                                                                                                                                                                                              3/12/2021   CI
                                                                                                                                                                                                                            NEWS000206
F         C'                            0    di https://www.facebook.com/media/set/?set=a.8087617528428368ttype=1&l=bf2c98d2fd
                                                                                                                  Case 1:19-cv-09617-KPF Document 67-5 Filed 06/21/21 Page 4 of 4           ••• 0 *                           IR CD

facebook                                                                                                                                                                                                      Log In     Forgot Account?

                                                                                                                                                                                    A

                                                                                                                                                                                        Elliot McGucken's 45Epic Fine Art Landscape
                                                                                                                                                                                        Photography's albums

                                                                                                                                                                                        Surf's Up in Death Valley
                                                                                                                                                                                        National Park!
                                                               Elliot McGucken's 45Epic Fine Art                                                                                        Surfs Up in Death Valley National Park! These
                                                               Landscape Photography                                                                                                    were taken on March 7, 2019, after parts of
                                                              March 8 2019                                                                                                              Death Valley received .8 inches of rain during
                                                                                                                                                                                        the storm!
                                                                                                                                                                                        March 8, 2019 •0


                                                                                                                                                                                        (Da it itH 75             4 Comments 46 Shares

                                                                                                                                                                                                                             4' Share




                                                                                                   .15r.

                                                                                                            ,    -
                                                                                                      ,              .




ttps://www.facebook.com/mcguckentphotosh.808761752842836/808763986175946/                                                                                                           V




                                                                                                                                                                                                                                NEWS000207
